PER CURIAM
Defendant appeals from multiple convictions for sexual crimes and from his convictions for solicitation to commit, murder and conspiracy to commit murder. The cases were consolidated for sentencing and defendant also appeals his sentences. We find no error in defendant’s assignments regarding his convictions for sexual crimes and write only to address his assignment that the trial court erred in convicting him on both the solicitation and conspiracy charges.
The state concedes that defendant was improperly convicted of both conspiracy and solicitation to commit murder based on the same conduct. ORS 161.485(2). We accept the concession. The state says that the judgment should reflect only a conviction for solicitation to commit murder. Defendant does not contend otherwise.
Judgment in CA A76983 affirmed; in CA A76984, conviction for conspiracy to commit murder vacated; conviction for solicitation to commit murder affirmed and remanded for resentencing.